Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duke Taylor on 8/23/22.

The application has been amended as follows: 
Claim 1 lines 1 and 2 should read “A method for determining the positions of a number of fans for generating an air flow in an 
Claim 2 should read “The method according to Claim 1, wherein the fan (Vij), with a known position, is driven in step a) at a predetermined
Claim 6 should read “The method according to Claim 1, wherein driving of at least two of the fans (Vn,m) detected in step b) is performed at a predetermined
Claim 8 should read “The method according to Claim 
Claim 13 should read “The method for determining the positions of a number of fans (Vn,m) for generating an air flow in an m); and k. driving one of the fans marked in step g) or j), respectively, and repeating the steps f) to k) until all fans (Vn,m) are determined.
Claim 20 should read “A method for determining the positions of a number of fans for generating an air flow in an 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance as stated in office action dated 4/20/22 are still applicable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762